 


110 HR 585 IH: To amend title 38, United States Code, to expand the number of individuals qualifying for retroactive benefits from traumatic injury protection coverage under Servicemembers’ Group Life Insurance.
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 585 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Ms. Herseth (for herself and Mr. Boozman) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the number of individuals qualifying for retroactive benefits from traumatic injury protection coverage under Servicemembers’ Group Life Insurance. 
 
 
1.Expansion of individuals qualifying for retroactive benefits from traumatic injury protection coverage under Servicemembers' Group Life Insurance 
(a)In generalParagraph (1) of section 501(b) of the Veterans' Housing Opportunity and Benefits Improvement Act of 2006 (120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking , if, as determined by the Secretary concerned, that loss was a direct result of a traumatic injury incurred in the theater of operations for Operation Enduring Freedom or Operation Iraqi Freedom. 
(b)Conforming amendmentThe heading of such section is amended by striking in operation enduring freedom and operation iraqi freedom. 
 
